PER CURIAM.
A surety appeals an order denying its motion to set aside a bond estreature, arguing that it was not given pre-forfeiture notice. Section 903.26(l)(b), Florida Statutes (1998) requires the clerk of court to give a surety “at least 72 hours’ notice” before the time of the required appearance of the defendant. Because it is undisputed that the surety in this case was not given that notice, we agree that the trial court should have granted the motion to set aside the bond estreature. Reversed.
KLEIN, GROSS, and MAY, JJ„ concur.